DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-2, 6, 9-10, 12-15 and 19 in the reply filed on 5/11/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference character 303 from figure 3 and reference characters 402, 403 and 426 from figure 4. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 14 is rejected for double inclusion of the memory chip, as it is recited in both claims 1 and 14. It is unclear if the memory chip in claim 14 is the same as the memory chip of claim 1 or if applicant intending to add a second memory chip. Clarification is required. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 is rejected as failing to further limit or add additional elements, as the memory chip is previously introduced in claim 14, and claim 14 does not provide any further limitations. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 6, 9, 12-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Helene et al (US 20140115958 A1, as cited by applicant in IDS dated 12/7/2019) in view of Hyde et al (US 20090231099 A1, as cited by applicant in IDS dated 12/7/2019).
Regarding claim 1, Helene discloses an autonomous hydroponic system for growing at least one 
plant, the hydroponic system comprising: at least one consumable (planting shelves 482) for holding the at least one plant and a growing medium, at least one closed growing environment unit operable to removably receive the at least one consumable, each closed growing environment unit being independent of a surrounding environment (see figs 1, 2, and 3 and para 0021 for independent conditions/environment), the at least one closed growing environment unit each comprising: at least one sensor (1114) operable to measure the growing environment conditions, and at least one actuator operable to modify the growing environment conditions in the closed growing environment unit (see abstract) and at least one microcontroller (1102a) operable to receive consumable growing program identification information from the at least one identification system, and the at least one sensor (1114) and to control growing environment conditions in the closed growing environment unit by controlling the at least one actuator (see abstract). 
	Helene fails to teach the at least one consumable having at least one memory chip; an antenna operable to communicate with the at least one memory chip of the at least one consumable, at least one identification system operable to wirelessly communicate with the antenna of each of the at least one closed growing environment unit and receive consumable growing program identification information from the at least one memory chip.  
	Hyde teaches the at least one consumable (pot, see fig 1) having at least one memory chip (tag 104, see fig 1); an antenna (antenna 216) operable to communicate with the at least one memory chip of the at least one consumable (see para 0024), at least one identification system operable to wirelessly communicate with the antenna of each of the at least one closed growing environment unit and receive consumable growing program identification information from the at least one memory chip (see paras 0018-0020 and 0025-0026). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Helene with the memory chip, antenna and ID system of Hyde to allow for increased monitoring of the plants and control of the environmental conditions to optimize plant growth. 

	Regarding claim 6, the modified reference teaches the hydroponics system according to claim 1, and Helene further teaches further comprising a water management system (700) being operatively connected to the microcontroller.

	Regarding claim 9, the modified reference teaches the hydroponics system according to claim 1, and Helene further teaches wherein the at least one actuator is at least one of a pump (pumps in utility compartment 320, see para 0041), a temperature control device (390), an LED light system (486) and a gas diffuser (see paras 0058-0059). 

	Regarding claim 12, the modified reference teaches the hydroponics system according to claim 9, and Helene further teaches wherein the growing environment conditions comprise at least one of temperature, humidity and gas concentration (see para 0047, temp, humidity and air composition).

	Regarding claim 13, the modified reference teaches the hydroponics system according to claim 9, and Helene further teaches wherein the at least one sensor is at least one of a humidity sensor (1114e), a temperature sensor (1114d) and a gas sensor (1114a). 

	Regarding claim 14, the modified reference teaches the hydroponics system according to claim 13, and Hyde further teaches wherein the at least one consumable comprises a memory chip (rf tag 104). 

	Regarding claim 15, the modified reference teaches the hydroponics system according to claim 13, and Hyde further teaches wherein the memory chip is a radio-frequency identification tag (rf tag 104, see para 0018 and 0024).

	Regarding claim 19, the modified reference teaches the hydroponics system according to claim 15, and Hyde further teaches wherein the at least one memory chip is operable to store growing program identification information and a growing program (see paras 0026 and 0060, 0062).

Claim(s) 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Helene et al (US 20140115958 A1, as cited by applicant in IDS dated 12/7/2019) in view of Hyde et al (US 20090231099 A1, as cited by applicant in IDS dated 12/7/2019) as applied to claim 1 above, and further in view of Fox (US 6640491 B1) and Shibata (DE 4107866 A1).
Regarding claim 2, the modified reference teaches the hydroponics system according to claim 1.
The modified reference fails to teach wherein the at least one sensor and the at least one 
actuator are located in a double wall cavity of the at least one closed growing environment unit.
	Shibata teaches wherein the at least one sensor is located in a double wall cavity of the at least one closed growing environment unit (temperature sensor 135 in cavity, see fig 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the temperature sensor of Shibata in the wall cavity in order to ensure the growing conditions are not modified by outside sources. 
	Fox teaches wherein the at least one actuator (pump 44 in wall cavity, see fig 1) is located in a double wall cavity of the at least one closed growing environment unit. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the actuator of Fox in the wall cavity in order to ensure the growing conditions are not modified by outside sources. 

	Regarding claim 10, the modified reference teaches the hydroponic system according to claim 2 and Helene further teaches further comprising at least one fan (1118) operable to create circulation of air from a plant environment to the at least one of the sensors and from the at least one actuator to the plant environment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure. The documents noted under the References Cited form are considered relevant as they
pertain to similar hydroponics systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE ANNE KLOECKER whose telephone number is (571)272-5103. The examiner can normally be reached M-Th: 7 -5, F: 7:30 - 12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.K./Examiner, Art Unit 3642                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619